                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE


UNITED STATES OF AMERICA,               )
                                        )
       Plaintiff,                       )              CONSENT DECREE OF
                                        )              PERMANENT INJUNCTION
       v.                               )
                                        )                          3:19-cv-752
                                                       Civil No. ____________________
BASIC RESET and                         )
BIOGENYX, sole proprietorships, and     )
FRED R. KAUFMAN III and                 )
KIMBERLY KAUFMAN, individuals,          )
                                        )
       Defendants.                      )
_______________________________________ )

                  CONSENT DECREE OF PERMANENT INJUNCTION

       Plaintiff, the United States of America, by its undersigned counsel, having filed a

Complaint for Permanent Injunction against Basic Reset and Biogenyx, sole proprietorships

(together, “Basic Reset/Biogenyx” or the “company”) and Fred R. Kaufman III and Kimberly

Kaufman, individuals (collectively, “Defendants”), and Defendants having appeared and

consented to entry of this Decree without contest and before any testimony has been taken, and

the United States of America having consented to this Decree;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:

   1. This Court has jurisdiction over the subject matter and all parties to this action.

   2. The Complaint states a cause of action against Defendants under the Federal Food, Drug,

and Cosmetic Act, 21 U.S.C. § 301 et seq. (the “Act”).

   3. Defendants violate 21 U.S.C. § 331(a) by introducing or delivering for introduction, or

causing to be introduced or delivered for introduction, into interstate commerce articles of food

(dietary supplements), as defined by 21 U.S.C. § 321(ff), that are:




     Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 1 of 22 PageID #: 53
            A.    Adulterated within the meaning of 21 U.S.C. § 342(g)(1) in that they have been

prepared, packed, or held in violation of the current good manufacturing practice regulations for

dietary supplements set forth in 21 C.F.R. Part 111 (“Dietary Supplement CGMP”); and

            B.    Misbranded within the meaning of 21 U.S.C. § 343(i)(2), (q)(1)(A), (q)(5)(F),

(s)(2)(B), and/or (y), because their labels fail to: list individual ingredients, correctly state the

serving size, bear a Supplement Facts panel, properly declare dietary ingredients; declare the

percent daily value of ascorbic acid; include a statement of identity as a dietary supplement,

and/or include a domestic address or domestic phone number.

    4.    Defendants violate 21 U.S.C. § 331(k) by causing articles of food (dietary supplements)

to become adulterated within the meaning of 21 U.S.C. § 342(g)(1) and misbranded within the

meaning of 21 U.S.C. § 343(i)(2), (q)(1)(A), (q)(5)(F), (s)(2)(B), and/or (y), while such articles

are held for sale after shipment of one or more of their components in interstate commerce.

    5.    Defendants violate 21 U.S.C. § 331(d) by introducing or delivering for introduction, or

causing to be introduced or delivered for introduction, into interstate commerce new drugs, as

defined by 21 U.S.C. § 321(p), that are neither approved pursuant to 21 U.S.C. § 355(a) nor

exempt from approval pursuant to 21 U.S.C. § 355(i).

    6.    Defendants violate 21 U.S.C. § 331(a) by introducing or delivering for introduction, or

causing to be introduced or delivered for introduction, into interstate commerce a device, as

defined by 21 U.S.C. § 321(h), that is:

            A.    Adulterated within the meaning of 21 U.S.C. § 351(f)(1)(B), in that it is a Class

III device under 21 U.S.C. § 360c(f), and it does not have an approved application for premarket

approval on file with the United States Food and Drug Administration (“FDA”) as required by




                                                   2

     Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 2 of 22 PageID #: 54
21 U.S.C. § 360e(a) or an effective investigational device exemption under 21 U.S.C. § 360j(g);

and

            B.      Misbranded within the meaning of 21 U.S.C. § 352(o), in that Defendants have

failed to provide premarket notification of the device to FDA as required by 21 U.S.C. § 360(k).

      7.   Upon entry of this Decree, Defendants and each and all of their directors, officers,

agents, representatives, employees, attorneys, successors and assigns, and any and all persons in

active concert or participation with any of them, who have received actual notice of this Decree

by personal service or otherwise (collectively, “Associated Persons”), are permanently restrained

and enjoined under 21 U.S.C. § 332(a), and the inherent equitable authority of this Court, from

directly or indirectly receiving, labeling, holding, or distributing any articles of food (including

dietary supplements), drugs, or devices at or from 260 W. Main Street, Suites 103 and 106D,

Hendersonville, Tennessee 37075, or at or from any other location(s) at which Defendants now

or in the future directly or indirectly receive, label, hold, or distribute articles of food (including

dietary supplements), drugs, or devices (hereafter, “Defendants’ Facility” or “the Facility”),

unless and until:

            A.       For all of Defendants’ food (including dietary supplements):

                      i.    Defendants retain, at Defendants’ expense, an independent person (the

“CGMP Expert”) who is without any personal or financial ties (other than a retention agreement)

to Defendants and/or their families, and who, by reason of background, training, education, or

experience, is qualified to inspect the Facility to determine whether the methods, processes, and

controls are operated and administered in conformity with Dietary Supplement CGMP.

Defendants shall notify FDA in writing of the identity and qualifications of the CGMP Expert

within three (3) business days of retaining such CGMP Expert;



                                                   3

       Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 3 of 22 PageID #: 55
                   ii.     The CGMP Expert performs a comprehensive inspection of the

Facility and the methods, processes, and controls used to receive, label, hold, and distribute

dietary supplements and certifies in writing to FDA that: (a) he or she has inspected the Facility,

methods, processes, and controls; (b) all Dietary Supplement CGMP deviations that have been

brought to Defendants’ attention by FDA, the CGMP Expert, and any other source have been

corrected; and (c) the Facility and the methods, processes, and controls used to receive, label,

hold, and distribute dietary supplements, are, in the CGMP Expert’s opinion, in compliance with

this Decree, the Act, and its implementing regulations. The CGMP Expert’s report of the

inspection, which shall be submitted to FDA, shall include, but not be limited to, a determination

that Defendants have created and implemented methods, processes, and controls to ensure that

they:

                           a.   Establish specifications to assure that the products they receive

for labeling as dietary supplements are adequately identified and consistent with the purchase

order, see 21 C.F.R. § 111.70(f);

                           b.   Establish specifications for the labeling of their dietary

supplements, including specifications to ensure accuracy during the labeling process, see 21

C.F.R. § 111.70(g);

                           c.   Establish specifications for their labels, see 21 C.F.R.

§ 111.70(d);

                           d.   Establish and follow written procedures that specify

responsibilities for quality control, see 21 C.F.R. § 111.103;

                           e.   Identify each unique lot within each shipment of received product

in a manner that allows Defendants to trace the lot to the supplier, the date received, the name of



                                                 4

        Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 4 of 22 PageID #: 56
the received product, the status of the received product (e.g., quarantined, approved, or rejected),

and to the product that Defendants labeled and distributed as dietary supplements, see 21 C.F.R.

§ 111.165(d)(1);

                           f.   Establish and follow written procedures to review and investigate

product complaints, see 21 C.F.R. § 111.570(b);

                           g.   Make and keep records of any material review and disposition

decision on a returned dietary supplement, see 21 C.F.R. § 111.535(b)(2); and

                           h.   Prepare batch production records that include documentation of

the labeling operations at the time Defendants label their products, see 21 C.F.R. § 111.260(k);

                   iii.    Defendants retain, at Defendants’ expense, an independent person (the

“Labeling Expert”) who is without any personal or financial ties (other than a retention

agreement) to Defendants and/or their families, and who, by reason of background, training,

education, or experience, is qualified to review product labels; labeling; promotional materials;

websites owned, controlled by, or related to Defendants including, but not limited to,

www.aqualyte.info, www.basicreset.biz, www.basicreset.com, www.basicreset.info,

www.basicreset.net, www.basicreset.org, www.beegold.info, www.betafactor.info,

www.biogenyx.info, www.cbd-reset.info, www.dino-min.info, www.dorothykaufman.com,

www.earthwash.info, www.gh-c.info, www.ionyte.info, www.ionyte.org, www.mello-tonin.info,

www.nuovi.info, www.ph-fx.info, www.slimupnow.info, and www.trimup.info, Defendants’

YouTube and social media websites, all Basic Reset/Biogenyx affiliate websites, and any future

website(s) created, controlled by, or related to Defendants (collectively, “Defendants’

websites”); and any other media over which Defendants have control to determine whether the

labeling complies with 21 U.S.C. § 343 and applicable regulations. Defendants shall notify FDA



                                                 5

     Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 5 of 22 PageID #: 57
in writing of the identity and qualifications of the Labeling Expert within three (3) business days

of retaining such Labeling Expert;

                   iv.      The Labeling Expert conducts a comprehensive review of Defendants’

product labels; labeling; promotional materials; Defendants’ websites; and any other media over

which Defendants have control and certifies in writing to FDA that: (1) he or she has reviewed

Defendants’ product labels; labeling; promotional materials; Defendants’ websites; and any other

media over which Defendants have control; (2) all labeling violations brought to Defendants’

attention by FDA, the Labeling Expert, and any other source have been corrected; and (3)

Defendants’ products and claims are, in the Labeling Expert’s opinion, in compliance with this

Decree, the Act, and its implementing regulations. The Labeling Expert shall prepare a detailed

report of this review, which shall be submitted to FDA, that shall include, but not be limited to, a

determination that Defendants have implemented procedures that are adequate to ensure that

their product labeling complies with 21 U.S.C. § 343 and applicable regulations;

            B.    For all of Defendants’ drugs, either:

                     i.     an approved new drug application, an abbreviated new drug

application, or an investigational new drug application filed pursuant to 21 U.S.C. § 355(b), (j),

or (i) is in effect for such drugs; or

                    ii.     the following requirements are met:

                            a.    Defendants remove from product labels; labeling; promotional

materials; Defendants’ websites; and any other media over which Defendants have control (i) all

representations that the products diagnose, cure, mitigate, treat, or prevent disease, and all

representations that otherwise cause any of their products to be a drug within the meaning of the

Act, and (ii) all references, direct or indirect, to other sources that contain representations that



                                                   6

     Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 6 of 22 PageID #: 58
Defendants’ products diagnose, cure, mitigate, treat, or prevent disease, and representations that

otherwise cause any of Defendants’ products to be a drug within the meaning of the Act;

                          b.    Defendants retain, at Defendants’ expense, an independent

person (the “Drug Expert”) who is without any personal or financial ties (other than a retention

agreement) to Defendants and/or their families, and who, by reason of background, training,

education, or experience, is qualified to review the representations Defendants make for each of

their products on product labels; labeling; promotional materials; Defendants’ websites; and any

other media over which Defendants have control to determine whether Defendants’ claims cause

any product that they receive, label, hold, or distribute to be a drug within the meaning of 21

U.S.C. § 321(g)(1). Defendants shall notify FDA in writing of the identity and qualifications of

the Drug Expert within three (3) business days of retaining such Drug Expert;

                          c.    The Drug Expert conducts a comprehensive review of

Defendants’ product labels; labeling; promotional materials; Defendants’ websites; and any other

media over which Defendants have control and certifies in writing to FDA that: (i) he or she has

inspected Defendants’ Facility; (ii) he or she has identified all of Defendants’ products and

reviewed Defendants’ representations for each product on product labels; labeling; promotional

materials; Defendants’ websites; and any other media over which Defendants have control; (iii)

Defendants have removed all representations that cause any of Defendants’ products to be drugs

within the meaning of the Act, 21 U.S.C. § 321(g); and (iv) based upon the Drug Expert’s

inspection and review, Defendants are operating in conformity with this Decree, the Act, and its

implementing regulations. The Drug Expert’s written certification shall include the specific

results of his or her inspection and review, including references to product names and copies of

all materials reviewed. For all products for which Defendants have removed claims that caused



                                                 7

     Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 7 of 22 PageID #: 59
such products to be drugs within the meaning of the Act, and such products meet the definition

of a dietary supplement, Defendants shall comply with the requirements in Paragraph 7.A of this

Decree, the dietary supplement provisions of the Act, and its implementing regulations, before

introducing such products into interstate commerce as dietary supplements;

            C.     For all of Defendants’ devices, either:

                     i.     the devices are: (a) the subject of an approved application for

premarket approval under 21 U.S.C. § 360e(a); (b) the subject of an investigational device

exemption under 21 U.S.C. § 360j(g); (c) the subject of a cleared premarket notification under 21

U.S.C. § 360(k); or (d) the subject of a grant of de novo classification from FDA under 21 U.S.C.

§ 360c(f)(2); or

                    ii.     the following requirements are met:

                            a.    Defendants remove from product labels; labeling; promotional

materials; Defendants’ websites; and any other media over which Defendants have control (i) all

representations that the products diagnose, cure, mitigate, treat, or prevent disease, and all

representations that otherwise cause any of their products to be a device within the meaning of

the Act, and (ii) all references, direct or indirect, to other sources that contain representations that

Defendants’ products diagnose, cure, mitigate, treat, or prevent disease, and representations that

otherwise cause any of Defendants’ products to be a device within the meaning of the Act;

                            b.    Defendants retain, at Defendants’ expense, an independent

person (the “Device Expert”) who is without any personal or financial ties (other than a retention

agreement) to Defendants and/or their families, and who, by reason of background, training,

education, or experience, is qualified to review the representations Defendants make for each of

their products on product labels; labeling; promotional materials; Defendants’ websites; and any



                                                   8

     Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 8 of 22 PageID #: 60
other media over which Defendants have control to determine whether Defendants’ claims cause

any product that they receive, label, hold, or distribute to be a device within the meaning of 21

U.S.C. § 321(h). Defendants shall notify FDA in writing of the identity and qualifications of the

Device Expert within three (3) business days of retaining such Device Expert;

                           c.    The Device Expert conducts an inspection of Defendants’

Facility and a comprehensive review of Defendants’ product labels; labeling; promotional

materials; Defendants’ websites; and any other media over which Defendants have control and

certifies in writing to FDA that: (i) he or she has inspected Defendants’ Facility; (ii) he or she

has identified all of Defendants’ products and reviewed Defendants’ representations for each

product on product labels; labeling; promotional materials; Defendants’ websites; and any other

media over which Defendants have control; (iii) Defendants have removed all representations

that cause any of Defendants’ products to be devices within the meaning of the Act, 21 U.S.C.

§ 321(h); and (iv) based upon the Device Expert’s inspection and review, Defendants are

operating in conformity with this Decree, the Act, and its implementing regulations. The Device

Expert’s written certification shall include the specific results of his or her inspection and review,

including references to product names and copies of all materials reviewed;

           D.     Should any of the Experts described in Paragraphs 7.A–C (who can be the

same person(s)) identify any deficiencies in their certifications as described in Paragraphs 7.A–

C:

                    i.     Defendants shall report in writing to FDA and the appropriate Expert

the actions they have taken to correct all such deficiencies; and

                   ii.     For deficiencies related to Defendants’ food (including dietary

supplements):



                                                  9

     Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 9 of 22 PageID #: 61
                            a.    The CGMP Expert shall certify in writing to FDA, based on his

or her further review and/or inspection(s), that Defendants’ Facility, methods, processes, and

controls used to receive, label, hold, and distribute dietary supplements are and will be

continuously operated in conformity with Dietary Supplement CGMP and this Decree; and

                            b.    The Labeling Expert shall certify in writing to FDA, based on his

or her further review and/or inspection(s) that Defendants have updated their labels and/or

labeling to ensure that Defendants’ food is in compliance with this Decree, the Act, and its

implementing regulations;

                   iii.     For deficiencies relating to drugs, the Drug Expert shall certify in

writing to FDA, based on his or her further review and/or inspection(s), that Defendants have

either: (a) removed all representations that cause any of Defendants’ products to be drugs within

the meaning of the Act, 21 U.S.C. § 321(g), from product labels; labeling; promotional materials;

Defendants’ websites; and any other media over which Defendants have control; or (b) ensured

that each of Defendants’ drugs is the subject of an approved new drug application or an

abbreviated new drug application, or an investigational new drug application filed pursuant to 21

U.S.C. § 355(b), (j), or (i) is in effect for such drugs;

                   iv.      For deficiencies relating to devices, the Device Expert shall certify in

writing to FDA, based on his or her further review and/or inspection(s), that Defendants have

either: (a) removed all representations that cause any of Defendants’ products to be devices

within the meaning of the Act, 21 U.S.C. § 321(h), from product labels; labeling; promotional

materials; Defendants’ websites; and any other media over which Defendants have control; or (b)

ensured that each of Defendants’ devices are the subject of an approved application for

premarket approval pursuant to 21 U.S.C. § 360e(a), the subject of an effective investigational



                                                   10

    Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 10 of 22 PageID #: 62
device exemption pursuant to 21 U.S.C. § 360j(g), the subject of a cleared premarket notification

pursuant to 21 U.S.C. § 360(k), or the subject of a grant of de novo classification from FDA

pursuant to 21 U.S.C. § 360c(f)(2);

           E.    Defendants recall and destroy, under FDA’s supervision and in accordance with

the procedures provided in Paragraph 8, all of Defendants’ food (including dietary supplements),

drugs, and devices that were received, labeled, held, and/or distributed between November 7,

2017, and the date of entry of this Decree;

           F.    As and when FDA deems necessary, FDA representatives inspect Defendants’

Facility to determine whether the requirements of this Decree have been met and whether

Defendants are operating in conformity with this Decree, the Act, and its implementing

regulations. Provided that FDA finds that Defendants’ submissions under Paragraphs 7.A–E of

this Decree appear to be satisfactory and notified Defendants of such finding in writing, FDA

will initiate the inspection as soon as practicable;

           G.      Defendants have paid all costs of FDA’s inspections, investigations,

supervision, analyses, examinations, and reviews with respect to Paragraph 7, at the rates set

forth in Paragraph 15; and

           H.    FDA notifies Defendants in writing that they appear to be in compliance with

the requirements set forth in Paragraphs 7.A–G of this Decree. FDA will notify Defendants as

soon as practicable. In no circumstance shall FDA’s silence be construed as a substitute for

written notification.

   8.    Within twenty (20) calendar days after entry of this Decree, Defendants shall recall and

destroy, under FDA supervision and to FDA’s satisfaction, all of Defendants’ food (including

dietary supplements), drugs, and devices that Defendants received, labeled, held, and/or



                                                  11

    Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 11 of 22 PageID #: 63
distributed between November 7, 2017, and the date of entry of this Decree. Defendants shall,

under FDA supervision and to FDA’s satisfaction, notify all affected consumers of the recall.

Prior to destruction, Defendants must submit a written destruction plan to FDA and FDA must

approve Defendants’ destruction plan in writing before any destruction can take place. Under no

circumstances shall FDA’s silence be construed as a substitute for written notification.

Defendants shall notify FDA in writing within ten (10) calendar days of receiving any additional

recalled products. Defendants shall hold the recalled products until FDA is available to

supervise destruction. Defendants shall not dispose of any article of food, drug, or device in a

manner contrary to the provisions of the Act, any other federal law, or the laws of any state or

territory in which the drugs are disposed. Defendants shall bear the cost of the recall, destruction

notification, and FDA supervision. The cost of FDA’s participation and supervision under this

Paragraph shall be borne by Defendants at the rates specified in Paragraph 15.

   9.    After Defendants have complied with Paragraphs 7.A–G and received FDA’s written

notification pursuant to Paragraph 7.H, Defendants shall retain an independent person or persons

who shall meet the criteria described in Paragraphs 7.A–C (the “Auditor”) to conduct audit

inspections of Defendants’ Facility no less frequently than once every six (6) months for a period

of no less than five (5) years. The first audit shall occur not more than six (6) months after

Defendants have received FDA’s written notification pursuant to Paragraph 7.H. The Auditor

may be the same person or persons retained as an Expert described in Paragraphs 7.A–C.

           A.    At the conclusion of each audit inspection, the Auditor shall prepare a detailed

written audit report (“Audit Report”) analyzing whether or not Defendants are operating in

compliance with this Decree, the Act, and its implementing regulations and identifying in detail

any deviations from the foregoing (“Audit Report Observations”).



                                                 12

    Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 12 of 22 PageID #: 64
           B.    Each Audit Report shall contain a written certification that the Auditor: (1) has

personally inspected Defendants’ Facility and operations and reviewed all product labels;

labeling; promotional materials; Defendants’ websites; and any other media over which

Defendants have control containing representations about the intended use(s) of Defendants’

products; and (2) personally certifies whether or not Defendants’ food, drugs, and/or devices are

in compliance with the requirements of this Decree, the Act, and its implementing regulations.

           C.    As a part of every Audit Report, except the first, the Auditor shall assess the

adequacy of corrective actions taken by Defendants to correct all previous Audit Report

observations. The Audit Reports shall be delivered contemporaneously to Defendants and FDA,

at the address provided in Paragraph 24, by courier service or overnight delivery service, no later

than fifteen (15) business days after the date the Audit inspection is completed. In addition,

Defendants shall maintain their Audit Reports and all of their underlying data in separate files at

Defendants’ Facility and shall promptly make the Audit Reports available to FDA upon request.

           D.    If an Audit Report contains any observations indicating that Defendants’ food,

drugs, or devices are not in compliance with this Decree, the Act, or its implementing

regulations, Defendants shall, within fifteen (15) calendar days of receipt of the Audit Report,

correct those observations, unless FDA notifies Defendants that a shorter time period is

necessary. If, after receiving the Audit Report, Defendants believe that correction of the

deviations may take longer than fifteen (15) calendar days, Defendants shall, within ten (10)

calendar days of receipt of the Audit Report, submit to FDA in writing a proposed schedule for

completing corrections (“Audit Correction Schedule”). The Audit Correction Schedule must be

reviewed and approved by FDA in writing prior to implementation by Defendants. In no




                                                13

    Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 13 of 22 PageID #: 65
circumstance shall FDA’s silence be construed as a substitute for written approval. Defendants

shall complete all corrections according to the approved Audit Correction Schedule.

           E.    Immediately upon correction, Defendants shall submit documentation of their

corrections to the Auditor. Within thirty (30) calendar days after the Auditor’s receipt of

Defendants’ documentation of corrections, unless FDA notifies Defendants that a shorter time

period is necessary, or within the time period provided in an Audit Correction Schedule

approved by FDA, the Auditor shall review the actions taken by Defendants to correct the Audit

Report Observations. Within five (5) business days after beginning that review, the Auditor shall

report in writing to FDA whether each of the Audit Report Observations has been corrected and,

if not, which Audit Report Observations remain uncorrected.

   10.   Upon entry of this Decree and after Defendants receive notification under Paragraph

7.H from FDA that they are permitted to resume operations, Defendants and all Associated

Persons are permanently restrained and enjoined under 21 U.S.C. § 332(a) from directly or

indirectly doing or causing to be done any of the following acts:

           A.    Violating 21 U.S.C. § 331(a), by introducing or delivering for introduction, or

causing to be introduced or delivered for introduction, into interstate commerce: (1) articles of

food (including dietary supplements) that are adulterated within the meaning of 21 U.S.C.

§ 342(g)(1) or misbranded within the meaning of 21 U.S.C. § 343; and (2) devices that are

adulterated within the meaning of 21 U.S.C. § 351(f)(1)(B) and misbranded within the meaning

of 21 U.S.C. § 352(o);

           B.    Violating 21 U.S.C. § 331(k), by causing articles of: (1) food (including dietary

supplements) to become adulterated within the meaning of 21 U.S.C. § 342(g)(1) or misbranded




                                                14

    Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 14 of 22 PageID #: 66
within the meaning of 21 U.S.C. § 343, while such articles are held for sale after shipment of one

or more of their components in interstate commerce;

           C.    Violating 21 U.S.C. § 331(d), by introducing or delivering for introduction, or

causing to be introduced or delivered for introduction, into interstate commerce new drugs, as

defined by 21 U.S.C. § 321(p), that are neither approved pursuant to 21 U.S.C. § 355(a) nor

exempt from approval pursuant to 21 U.S.C. § 355(i); and

           D.     Failing to implement and continuously maintain the requirements of this

Decree, the Act, or its implementing regulations.

   11.    If, at any time after this Decree has been entered, FDA determines, based on a review

of inspection results; product labels; labeling; promotional materials; Defendants’ websites; any

other media over which Defendants have control that contains representations about the intended

use(s) of Defendants’ products; a report prepared by Defendants’ Experts or the Auditor; or any

other information, that Defendants have failed to comply with any provision of this Decree, have

violated the Act or its implementing regulations, or that additional corrective actions are

necessary to achieve compliance with this Decree, the Act, or its implementing regulations, FDA

may, as and when it deems necessary, notify Defendants in writing of the noncompliance and

order Defendants to take appropriate corrective actions, including, but not limited to, ordering

Defendants to immediately take one or more of the following actions:

           A.    Cease labeling, holding, or distributing any products;

           B.    Revise, modify, expand, or continue to submit any reports or plans prepared

pursuant to this Decree;

           C.     Submit additional reports or information to FDA as requested;

           D.     Recall any product at Defendants’ expense; or



                                                 15

    Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 15 of 22 PageID #: 67
           E.     Take any other corrective action(s) as FDA, in its discretion, deems necessary

to bring Defendants and their products into compliance with this Decree, the Act, or its

implementing regulations. This remedy shall be separate and apart from, and in addition to, any

other remedy available to the United States under this Decree or under the law.

   12.   Upon receipt of any order issued by FDA pursuant to Paragraph 11, Defendants shall

immediately and fully comply with the terms of the order. Any cessation of operations or other

action described in Paragraph 11 shall continue until Defendants receive written notification

from FDA that Defendants appear to be in compliance with this Decree, the Act, and its

implementing regulations, and that Defendants may resume operations. Defendants shall pay all

costs of recalls and other corrective actions, including the costs of FDA’s inspections,

investigations, supervision, analyses, examinations, sampling, testing, reviews, document

preparation, travel, and subsistence expenses to implement and monitor the remedies set forth in

Paragraph 11, at the rates specified in Paragraph 15.

   13.   Within ten (10) calendar days after FDA’s request for Defendants’ labels, labeling,

promotional materials, Defendants’ websites, and any other media over which Defendants have

control containing representations about the intended use(s) of Defendants’ products, Defendants

shall submit a copy of the requested materials (in hard copy or, if appropriate, on CD-ROM) to

FDA at the address specified in Paragraph 24.

   14.   FDA representatives shall be permitted, without prior notice and as and when FDA

deems necessary, to make inspections of Defendants’ facilities and, without prior notice, take

any other measures necessary to monitor and ensure continuing compliance with the terms of this

Decree. During such inspections, FDA representatives shall be permitted immediate access to

buildings, equipment, in-process and finished materials, containers, Defendants’ product labels,



                                                16

    Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 16 of 22 PageID #: 68
labeling, promotional materials, Defendants’ websites, and any other media over which

Defendants have control containing representations about the intended use(s) of Defendants’

products, and other materials therein; to take photographs and make video recordings; to take

samples of Defendants’ finished and unfinished materials and products, containers, Defendants’

product labels, labeling, promotional materials, Defendants’ websites, and any other media over

which Defendants have control containing representations about the intended use(s) of

Defendants’ products; and to examine and copy all product labels, labeling, promotional

materials, Defendants’ websites, any other media over which Defendants have control, and all

records relating to the receipt, labeling, holding, or distribution of any and all of Defendants’

products. The inspections shall be permitted upon presentation of a copy of this Decree and

appropriate credentials. The inspection authority granted by this Decree is separate from, and in

addition to, the authority to conduct inspections under the Act, 21 U.S.C. § 374.

   15.   Defendants shall pay all costs of FDA’s inspections, investigations, supervision,

analyses, examinations, and reviews that FDA deems necessary to evaluate Defendants’

compliance with any part of this Decree, including the travel incurred by specialized

investigatory and expert personnel, at the standard rates prevailing at the time the costs are

incurred. As of the date that this Decree is signed by the parties, these rates are: $97.57 per hour

or fraction thereof per representative for inspection and investigative work; $132.89 per hour or

fraction thereof per representative for analytical or review work; $0.58 per mile for travel

expenses by automobile; government rate or the equivalent for travel by air or other means; and

the published government per diem rate for subsistence expenses where necessary. In the event

that the standard rates applicable to FDA supervision of court-ordered compliance are modified,

these rates shall be increased or decreased without further order of the Court. Defendants shall



                                                 17

    Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 17 of 22 PageID #: 69
make payment in full to FDA within twenty (20) business days of receiving written notification

from FDA of the costs.

   16.   Within five (5) business days after entry of this Decree, Defendants shall post a copy of

this Decree in a conspicuous location in a common area at Defendants’ Facility and ensure the

Decree remains posted for as long as the Decree remains in effect. Within ten (10) business days

after entry of this Decree, Defendants shall provide to FDA an affidavit, from a person with

personal knowledge of the facts stated therein, stating the fact and manner of compliance with

this Paragraph.

   17.   Within ten (10) business days after entry of this Decree, Defendants shall hold a general

meeting or series of smaller meetings for all employees, at which they shall describe the terms

and obligations of this Decree. Within fifteen (15) business days after entry of this Decree,

Defendants shall provide to FDA an affidavit, from a person with personal knowledge of the

facts stated therein, stating the fact and manner of compliance with this Paragraph and a copy of

the agenda, list of attendees, and meeting minutes from the meeting(s) held pursuant to this

Paragraph.

   18.   Within ten (10) business days after entry of this Decree, Defendants shall provide a

copy of the Decree by personal service or certified mail (return receipt requested) to each and all

Associated Persons. Within twenty (20) business days after entry of this Decree, Defendants

shall provide to FDA an affidavit, from a person with personal knowledge of the facts stated

therein, stating the fact and manner of compliance with this Paragraph, identifying the names,

addresses, and positions of all Associated Persons who have received a copy of this Decree, and

attaching a copy of the executed certified mail return receipts.




                                                 18

    Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 18 of 22 PageID #: 70
   19.   In the event that any of the Defendants becomes associated with any additional

Associated Person(s) at any time after entry of this Decree, Defendants shall immediately

provide a copy of this Decree, by personal service or certified mail (return receipt requested) to

such Associated Person(s). Within five (5) business days of each time that any of the Defendants

becomes associated with any additional Associated Person, Defendants shall provide to FDA an

affidavit, from a person with personal knowledge of the facts stated therein, stating the fact and

manner of compliance with this Paragraph, identifying the names, addresses, and positions of all

Associated Persons who received a copy of this Decree pursuant to this Paragraph, and attaching

a copy of the executed certified mail return receipts.

   20.   Defendants shall notify FDA in writing at least ten (10) business days before any

change in ownership, name, or character of their business that occurs after entry of this Decree,

including an incorporation, reorganization, creation of a subsidiary, relocation, dissolution,

bankruptcy, assignment, sale, or any other change in the structure or identity of Basic

Reset/Biogenyx, or the sale or assignment of any business assets, such as buildings, equipment,

or inventory, that may affect obligations arising out of this Decree. Defendants shall provide a

copy of this Decree to any prospective successor or assign at least twenty (20) business days

prior to any sale or assignment. Defendants shall furnish FDA with an affidavit of compliance

with this Paragraph no later than ten (10) business days prior to such assignment or change in

ownership.

   21.   If any Defendant fails to comply with any provision of this Decree, the Act, or its

implementing regulations, including any time frame imposed by this Decree, then Defendants

shall pay to the United States of America: (a) five thousand dollars ($5,000) in liquidated

damages for each violation of the Act, its implementing regulations, or this Decree; (b) an



                                                 19

    Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 19 of 22 PageID #: 71
additional three thousand dollars ($3,000) in liquidated damages per day, per violation, for each

violation of the Decree, the Act, and its implementing regulations; and (c) an additional sum in

liquidated damages equal to twice the retail value of any product distributed in violation of the

Decree, the Act, and its implementing regulations. Defendants understand and agree that the

liquidated damages specified in this Paragraph are not punitive in nature, and the remedy in this

Paragraph shall be in addition to any other remedies available to the United States under this

Decree or the law.

   22.   Should the United States bring and prevail in a contempt action to enforce the terms of

this Decree, Defendants shall, in addition to other remedies, reimburse the United States for its

attorneys’ fees (including overhead), expert witness fees, travel expenses incurred by attorneys

and witnesses, investigational and analytical expenses, administrative and court costs, and any

other costs or fees relating to such contempt proceedings.

   23.   Defendants shall abide by the decisions of FDA, and FDA’s decisions shall be final.

All decisions conferred upon FDA in this Decree shall be vested in FDA’s discretion and, to the

extent that these decisions are subject to review, shall be reviewed by the Court under the

arbitrary and capricious standard set forth in 5 U.S.C. § 706(2)(A). Review by the Court of any

FDA decision rendered pursuant to this Decree shall be based exclusively on the written record

before FDA at the time the decision was made. No discovery shall be taken by either party.

   24.   All notifications, correspondence, and communications to FDA required by the terms of

this Decree shall be prominently marked “Consent Decree Correspondence” and addressed to

Division Director, Office of Human and Animal Food Operations East 5 (HAFE 5), Cincinnati

District Office, U.S. Food and Drug Administration, 6751 Steger Drive, Cincinnati, Ohio 45237,

and shall reference this civil action by case name and civil action number.



                                                20

    Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 20 of 22 PageID #: 72
                     3rd      September




Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 21 of 22 PageID #: 73
                                       (202) 307-0089
                                       Charles.Biro@usdoj.gov

                                       OF COUNSEL:

                                       ROBERT P. CHARROW
                                       General Counsel

                                       STACY AMIN
                                       Chief Counsel
                                       Food and Drug Administration
                                       Deputy General Counsel
                                       Department of Health and Human Services

                                       ANNAMARIE KEMPIC
                                       Deputy Chief Counsel for Litigation

                                       LAURA AKOWUAH
                                       Associate Chief Counsel
                                       Office of the Chief Counsel
                                       Food and Drug Administration
                                       10903 New Hampshire Avenue
                                       Bldg. 32, Room 4381
                                       Silver Spring, MD 20993-0002
                                       Phone: 301-796-7912
                                       Email: laura.akowuah@fda.hhs.gov




                                  22

Case 3:19-cv-00752 Document 6 Filed 09/03/19 Page 22 of 22 PageID #: 74
